DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
In regards to the Applicant’s response filed 2/23/2021 claims 1-10, 19-20 are canceled, and claims 11-18, and 21-26 are pending.
Election/Restrictions
Applicant’s election with traverse of the claims in Group II in the reply filed on 2/23/2021 is acknowledged.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 52.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12, and its dependents, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 12 recites “wherein the free end of the at least one plurality of simulated vasculature is adhered to a portion of the at least one plurality of simulated vasculature within the lumen of the frame to form a loop”.  This claimed limitation is considered to be indefinite because it is unclear whether the vasculature is supposed adhere to itself or it is intended to adhere to the second aperture portion where the vasculature enters as discussed in claim 11.   Appropriate correction is required.  For the purpose of examination the claim is being read as the free end adheres to the vasculature at the second aperture.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11, 17-18, 21, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hart et al. (US 20140248596) in view of Sakezles (US 20140302474).
In regards to claim 11, Hart discloses, “A surgical simulator for surgical training (Fig. 1 showing the surgical simulator, 10) comprising: a frame (Fig. 1 the surgical simulator, drawing label 10 the laparoscopic trainer skeleton is considered the frame) comprising a base (Fig. 1 the surgical simulator, drawing label 12 the base), an upper wall (Fig. 1 drawing label 14 the top cover, is the upper wall) and two sidewalls (para. 47 discussing the laparoscopic trainer, 10, which contains legs, 16, these legs are read as the side wall), the frame defining a lumen extending along a longitudinal axis of the frame (para. 47 discussing the body cavity, 18, the body cavity is understood to be the lumen), the lumen having at least one of a proximal opening and a distal opening (para. 47 discussing the simulated tissue has an access port, 28 which is understood to be the proximal opening, the distal end is understood to be the opposite end of the port at the lumen), at least one of the two sidewalls having a plurality of apertures (see Fig. 1 the sidewalls, or legs 16 contain a square space opening which are considered under broadest reasonable interpretation to be the apertures, para. 47 discusses the leg containing an aperture); at least one artificial tissue structure connected and suspended within the lumen (para. 46 discussing the simulated tissue, 20, is received in the trainer and placed in the body cavity portion, 18), the at least one artificial tissue structure comprising a plurality of simulated vasculature (para. 62 discussing the elements of the artificial tissue, 20 and stating the artificial tissue may include veins, which is understood to be a vasculature),” but fails to disclose, “at least one of the plurality of simulated vasculature having a free end extending through a first aperture of the plurality of apertures and out through a second aperture next to the first aperture.”  Sakezles teaches, “at least one of the plurality of simulated vasculature having a free end extending through a first aperture of the plurality of apertures and out through a second aperture next to the first aperture (para. 56- 59 discusses Fig. 3 presents a simulated tissue, the chest, which contains a plurality of openings in a side wall, 24, 26, 28, para. 56 the tissue, contains openings on the superior side, 12 and the inferior side, 14, which in this case under broadest reasonable interpretation is understood to be the side walls, para. 46-50 discusses the conduit, 40 which is understood to be the simulated vasculature extending through the first aperture, 36 and then being connected to the second aperture, 38, these apertures are understood as being next to each other).”  Therefore, it would have been obvious to one having ordinary skill 
In regards to claim 17, Hart in view of Sakezles discloses the system of claim 11.  Hart further discloses, “further comprising one or more artificial tissue structures selected from the group consisting of at least one of a simulated uterus, cervix, fallopian tubes, bladder, rectum, and peritoneum (para. 64-65 discusses the list of simulated organs the tissue may include including a rectum, cervix, uterus, fallopian tubes, bladder, peritoneum).
In regards to claim 18, Hart in view of Sakezles discloses the system of claim 11.  Hart further discloses, “further including a laparoscopic trainer having top cover and a base defining a cavity therebetween (Fig. 1 shows the top cover, 14, and the base 12, which then creates the cavity space between, 18 para. 46-47 discusses the surgical trainer), the trainer having at least one aperture between the top cover and the base (para. 46-47 discusses the surgical trainer where the access port 28 is used to access the lumen), the aperture being configured to attach and provide access to the at least one artificial tissue structure (para. 47 discusses the port access port 28 which attaches to the simulated colon, 20, or an artificial tissue structure).”
In regards to claim 21, Hart in view of Sakezles discloses the system of claim 11.  Hart further discloses, “further comprising at least one silicone sheet directly connected to a portion of the frame and directly connected to a bottom portion of the at least one artificial tissue structure (para. 13 the system contains a semi-transparent sheet made of silicone that attaches to the upper portion of the frame and is intended to cover the organs, para. 51 discusses the semi-transparent sheet, 46, which covers the simulated tissue elements and attaches to the frame)
In regards to claim 23, Hart discloses the above mentioned, but fails to disclose, “wherein one or more of the plurality of simulated vasculature are tubular shaped.”  Sakezles teaches, “wherein one or more of the plurality of simulated vasculature are tubular shaped (Fig. 3 the conduit, 40 is a tubular shape, para. 59 discusses the conduit 40 fits through the tubular members, therefore under broadest reasonable interpretation the conduit, 40 is also a tubular shape).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the vascular elements being a tubular shape, as taught by Sakezles, with the modified surgical training system of Hart, for the purpose of creating a training system in the vascular elements represent actual veins and arteries as much as possible.   
In regards to claim 24, Hart in view of Sakezles discloses the system of claim 11.  Sakezles further discloses, “wherein the plurality of simulated vasculature are each made of silicone (para. 62 discusses the veins are made of a silicone elastomer).”
Claims12-14, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hart et al. (US 20140248596) in view of Sakezles (US 20140302474), as applied to claim 11 above, in further view of Schulze (US 20030065341).
In regards to claim 12, Hart discloses the above mentioned, but fails to disclose, “wherein the free end of the at least one of the plurality of simulated vasculature is adhered to a portion of the at least one of the plurality of simulated vasculature within the lumen of the frame to form a loop.”  Sakezles teaches, “wherein the free end of the at least one of the plurality of simulated vasculature is [attached] to a portion of the at least one of the plurality of simulated vasculature within the lumen of the frame to form a loop (Fig. 3 shows the conduit, 40, or vein which attaches to the passage way, 38 and then goes through 36, this image shows the conduit, 40 forming a loop, para. 59 discusses the conduit, 40 which attaches to the passage way or the openings, 36 and 38).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the attaching the vasculature to each vasculature path, as taught by Sakezles, with the surgical training system of Hart, for the purpose of creating a simulated training system in which the vascular elements are securely placed within the lumen to properly simulate a vasculature bundle.  Further, both Hart and Sakezles fail to disclose that the vasculature are “adhered”.  Schulze discusses of using an adhesive to vasculature elements to each other.  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined adhering the vasculature elements, as taught by Schulze, with the surgical training system of Hart, for the purpose of creating a simulated training system in which the model contains secured vascular elements. 
In regards to claim 13, Hart in view of Sakezles in view of Schulze discloses the system of claim 12.  Hart further discloses, “wherein the at least one of the plurality of simulated vasculature is made of a first material (para. 62 discusses the veins are made of a silicone elastomer) and at least one of the two sidewalls of the frame is made of a second material more rigid than the first material of the at least one of the plurality of simulated vasculature (para. 46-47 discussing the surgical trainer described fully in application 13/248,449, wherein the surgical trainer frame is discussed as being made of a hard plastic, in para. 37).”  
In regards to claim 14, the modified system of Hart discloses the above mentioned, but fails to disclose, “wherein the plurality of apertures comprises a plurality of side-by-side apertures.”  Sakezles teaches, “wherein the plurality of apertures comprises a plurality of side-by-side apertures (Fig. 3 shows the openings or the passageways 36 and 38 which are next to each other and understood to be side-by-side, para. 56 discusses the passage ways, 36 and 38 being next to each other).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the apertures being next to each other, as taught by Sakezles, with the modified surgical training system of Hart, for the purpose of creating a training system in which the openings for the vascular elements are side by side to more realistically simulate an actual tissue structures.   
In regards to claim 26, in view of Sakezles in view of Schulze discloses the system of claim 12.  Hart further discloses, “further comprising uncured silicone applied as an adhesive to at least one of the plurality of simulated vasculature to secure the at least one of the plurality of simulated vasculature to the frame (para. 13-14 discussing the layer made of silicone rubber and a hydrogel material used to protect the organs, this sheet covers the vascular elements, para. 51 discusses how the cover-layer attaches to the tissue structure and then to the frame), and wherein the uncured silicone is also adapted to buffer the at least one simulated vasculature from being severed (para. 51 discusses how the silicone cover layer is used to protect the simulated organs).”
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hart et al. (US 20140248596) in view of Sakezles (US 20140302474), in further view of Schulze (US 20030065341), as applied to claim 14 above, in further view of Enriquez, III et al. (US 20070261971).
In regards to claim 15, the modified system of Hart discloses the above mentioned, but fails to disclose, “wherein the plurality of apertures comprises at least one aperture proximate the base and further comprising at least one fastener extending through the at least one aperture proximate the base to secure the at least one of the two sidewalls to the base.”  Enriquez III teaches of a box system in which, “wherein [a] plurality of apertures comprises at least one (Fig. 3 the fastener 40a goes to secure the top cover to the side walls and the base, para. 30 discusses the fastener 40a, used to secure the cover, sidewalls and base together).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined securing the base to the sidewall using a fastener, as taught by Enriquez, with the modified surgical training system of Hart, for the purpose of creating a training system in which the base and walls are securely attached.   
In regards to claim 16, the modified system of Hart discloses the above mentioned, but fails to disclose, “wherein the plurality of apertures comprises at least one aperture proximate the top wall and further comprising at least one fastener extending through the at least one aperture proximate the top wall to secure the at least one of the two sidewalls to the top wall.”  Enriquez III teaches of a box system in which, “wherein [a] plurality of apertures comprises at least one aperture proximate [a] top wall and further comprising at least one fastener extending through the at least one aperture proximate the top wall to secure the at least one of the two sidewalls to the top wall (Fig. 3 the fastener 40a goes to secure the top cover to the side walls and the base, para. 30 discusses the fastener 40a, used to secure the cover, sidewalls and base together).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Hart et al. (US 20140248596) in view of Sakezles (US 20140302474), as applied to claim 11 above, in further view of Moore et al. (US 20170076636).
In regards to claim 22, the modified system of Hart discloses the above mentioned, but fails to disclose, “wherein the frame further comprises a first level and a raised second level.”  Moore teaches, “wherein the frame further comprises a first level and a raised second level (Fig. 1 the simulated tissue portion contains a first level were the first simulated tissue is, 109, and then layers underneath 103a, para. 54 discusses the frame containing multiple layers, further see fig. 13 showing the multiple layers).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined having a frame with multiple levels, as taught by Moore, with the modified surgical training system of Hart, for the purpose of creating a training system in which the trainer can adjust the height of the simulated tissue in order to place the simulated tissues in different arrangements in order to simulate a plurality of surgeries.   
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Hart et al. (US 20140248596) in view of Sakezles (US 20140302474), as applied to claim 11 above, in further view of Marodis (US 20140087344).
In regards to claim 25, the modified system of Hart discloses the above mentioned, but fails to disclose, “wherein one or more of the plurality of simulated vasculatures have rivets on the free end that are configured to attach to the frame.”  Mavroudis teaches, “wherein one or more of the plurality of simulated vasculatures have rivets on the free end that are configured to attach to [a] frame (para. 29 discusses the different vascular elements of the heart are connected through a connector, 24 which contains a peg, 26 connected to the vascular element to attach it to a frame).”  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have combined the peg used to attach the vascular element to the frame, as taught by Mavroudis, with the modified system of Hart, for the purpose of creating a training system in which the tissues are secured to the trainer in order to properly simulate a surgery.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY M DEL VALLE whose telephone number is (571)270-5307.  The examiner can normally be reached on Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/L.D.V/Examiner, Art Unit 3715   

/JAMES B HULL/Primary Examiner, Art Unit 3715